Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 1 of 9             PageID #: 354




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I


  GRACE KEALOHA and                           Case No. 19-cv-00274-DKW-KJM
  DANIEL ARIAS, JR.,
                                              ORDER (1) GRANTING
               Plaintiffs,                    CONVERTED MOTION FOR
                                              SUMMARY JUDGMENT, AND (2)
        vs.                                   DIRECTING ENTRY OF FINAL
                                              JUDGMENT IN FAVOR OF
  WILLIAM AILA, et al.,                       DEFENDANTS

               Defendants.



        Defendants, various individuals or entities related to the Department of

  Hawaiian Home Lands (DHHL), move for judgment on Plaintiffs’ claims of

  constitutional violations related to DHHL’s attempts to remove Plaintiffs from a

  leased Hawaiian homelands residential lot. Among other arguments, Defendants

  do so on the ground that Plaintiffs have no right to occupy the lot in question because

  the lease governing the lot was terminated on May 17, 2017, prior to any alleged

  transfer of the lease to Plaintiffs or their kin. The evidence submitted by

  Defendants–particularly, the order terminating the lease interest at issue here–

  supports Defendants’ position. Moreover, despite having years–both before and

  after this case was initiated–to acquire evidence to the contrary, Plaintiffs have

  submitted nothing to refute Defendants’ assertions. Therefore, the Court GRANTS
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 2 of 9           PageID #: 355




  the converted motion for summary judgment, and directs entry of judgment in favor

  of Defendants on all claims.

                  RELEVANT PROCEDURAL BACKGROUND

        Plaintiffs, Grace Kealoha and Daniel Arias, Jr., initiated this case on May 31,

  2019 with the filing of a pro se Complaint against Defendants, alleging, under 42

  U.S.C. Section 1983, that their family home was taken without just compensation

  and due process in violation of the Fifth and Fourteenth Amendments of the U.S.

  Constitution. Dkt. No. 1.

        On July 24, 2020, Defendants moved for judgment on the pleadings pursuant

  to Federal Rule of Civil Procedure 12(c) (“motion”). Dkt. No. 45. A hearing was

  scheduled on the motion for September 11, 2020, Dkt. No. 46, which, pursuant to

  Local Rule 7.2, meant that a response was due by August 21, 2020. Plaintiffs,

  however, did not respond. As a result, the Court vacated the scheduled hearing

  (Dkt. No. 48) and, after reviewing the motion and an exhibit submitted in connection

  therewith, converted the motion to a motion for summary judgment (“converted

  motion”), Dkt. No. 52.

        In the meantime, after the time for opposing the motion had concluded,

  Plaintiffs sent numerous communications to the Court. Dkt. Nos. 49-51, 53, 55-56.

  Among other things, Plaintiffs informed that they were having difficulty finding an

  attorney to represent them and difficulty in obtaining documents from DHHL. Dkt.


                                            2
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 3 of 9               PageID #: 356




  No. 49 at 2-3; Dkt. No. 55 at 1-2. Plaintiffs also stated that “recent evidence”

  showed the lease at issue here was transferred to Plaintiffs’ minor sons. Dkt. No. 49

  at 2; Dkt. No. 55 at 1.

        After converting the motion, the Court also extended the time for Plaintiffs to

  respond thereto until September 25, 2020. Dkt. No. 52. Following a further

  extension of time after Plaintiffs obtained counsel to represent them in this case,

  Dkt. No. 60, Plaintiffs filed an opposition to the converted motion on October 9,

  2020, Dkt. No. 61. Finally, on October 23, 2020, Defendants filed a reply in

  support of the converted motion. Dkt. No. 66.

        This Order now follows.

                               STANDARD OF REVIEW

        Pursuant to Federal Rule of Civil Procedure 56(a), a party is entitled to

  summary judgment “if the movant shows that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” In

  particular, the movant’s “initial responsibility” is to inform the district court of the

  basis for its motion and to identify those parts of the record “which it believes

  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986). The moving party is then entitled to judgment as

  a matter of law if the non-moving party fails to make a sufficient showing on an

  essential element of a claim in the case on which the non-moving party has the


                                              3
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 4 of 9                        PageID #: 357




  burden of proof. Id. In assessing a motion for summary judgment, all facts are

  construed in the light most favorable to the non-moving party. Genzler v.

  Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).

                                          DISCUSSION 1

         In the converted motion, Defendants argue that Plaintiffs’ claims fail because

  they hinge on an alleged lease transfer that took place after the lease had been

  terminated by DHHL. That is an accurate statement, given that, in the Complaint,

  Plaintiffs allege that the lease in question–held by Jacob Tanner, the brother of

  Plaintiff Grace Kealoha–was terminated before they delivered a transfer-of-lease

  request to DHHL. Compl. at p.10, Dkt. No. 1. 2 Therefore, as alleged in the

  Complaint, Plaintiffs’ claims are subject to dismissal. See Portman v. Cty. of Santa

  Clara, 995 F.2d 898, 904 (9th Cir. 1993) (stating that a due process claim under

  Section 1983 requires, among other things, a property interest protected by the

  Constitution); Peterson v. U.S. Dep’t of Interior, 899 F.2d 799, 807 (9th Cir. 1990)

  (“The first step in both due process and taking analyses is to determine whether there

  is a property right that is protected by the Constitution.”); Bush v. Watson, 870 P.2d

  1272, 1280 (Haw. 1994) (concluding that subleases and transfers of Hawaiian



  1To the extent relevant, the facts established by the evidence in this case are detailed in this
  Discussion section, rather than separately set forth in a statement of facts.
  2The Court notes that, in the Complaint, Plaintiffs appear to allege that the lease was cancelled in

  October 2016, Compl. at 10, whereas the evidence reflects that the lease was cancelled on May 17,
  2017 by DHHL. See Dkt. No. 45-2.

                                                   4
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 5 of 9              PageID #: 358




  homelands leaseholds do “not constitute a property interest” under relevant

  Hawaiian law).

        In their counseled opposition to the converted motion, and in the pro se

  correspondence sent to the Court, Plaintiffs change their story. First, in their pro se

  correspondence, Plaintiffs advance a narrative that, before the cancellation of

  Tanner’s lease, the lease was transferred to Plaintiffs’ two minor sons. Dkt. No. 49

  at 2. In doing so, Plaintiffs assert that this alleged transfer constitutes “recent

  evidence….” Id. Obviously, however, if a transfer to Plaintiffs’ sons had taken

  place before the cancellation of Tanner’s lease in 2017, this could hardly be

  supported by “recent” evidence, given that Plaintiffs would have been more than

  aware of the purported transfer when they drafted and filed the Complaint in 2019.

  In any event, even if a transfer to Plaintiffs’ minor sons had been attempted before

  the cancellation of Tanner’s lease, it would be irrelevant because Hawai‘i law states

  that a lease transfer can only be made to an individual “who is at least eighteen years

  old….” Haw. Admin. R. §10-3-36(a). Here, Plaintiffs concede that, even now,

  their children are all minors. See Decl. of Grace Kealoha at ¶ 4, Dkt. No. 62-1

  (stating that Plaintiffs’ children are “currently” 16, 15, and 11).

        Second, in their counseled opposition, Plaintiffs take yet another approach in

  trying to preserve their claims. This time, Plaintiffs argue both that Tanner’s lease

  was transferred before its cancellation and the lease was transferred to Plaintiffs


                                              5
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 6 of 9                            PageID #: 359




  themselves (rather than to their sons). Once again, those assertions are in stark

  contrast to the ones in the Complaint, where Plaintiffs acknowledged that the

  attempted lease transfer took place after cancellation of Tanner’s lease. Either way,

  Plaintiffs’ current theory is also unsupported by any evidence. In fact, their theory

  is contradicted by evidence that Plaintiffs themselves filed. Notably, when

  proceeding pro se, Plaintiffs filed various documents in November 2019. Dkt. No.

  36. One of those documents is a copy of the “Homestead Lease Transfer Request”

  between Tanner and Plaintiff Daniel Arias, Jr. Dkt. No. 36-2 at 1-2. That

  document clearly shows that the lease transfer request was dated June 1, 2017–after

  the cancellation of Tanner’s lease on May 17, 2017. Id.; Dkt. No. 45-2. Thus, the

  Court does not give any weight to Plaintiff Kealoha’s contradictory statements in her

  declaration. See FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir.

  1997) (“A conclusory, self-serving affidavit, lacking detailed facts and any

  supporting evidence, is insufficient to create a genuine issue of material fact.”); cf.

  Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two different

  stories, one of which is blatantly contradicted by the record, so that no reasonable

  jury could believe it, a court should not adopt that version of the facts for purposes of

  ruling on a motion for summary judgment.”). 34


  3Here,  of course, it is not opposing parties telling different stories, but Plaintiffs telling different
  stories. In that regard, ordinarily, the Court gives pro se litigants substantial leeway with respect
  to such things as construction of allegations and pleading niceties. The multiple stories Plaintiffs

                                                      6
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 7 of 9                          PageID #: 360




         In addition, in light of the evidence in this case, the Court declines to grant

  Plaintiffs any additional time to acquire evidence that they believe may support their

  conflicting stories. Notably, in their opposition, Plaintiffs assert that they have

  sought “relevant documents from DHHL as evidenced by the attached

  correspondence….” Dkt. No. 61 at 5. The attached correspondence, however, is a

  request for documents to support the “successorship documents naming their

  sons….” To the extent the story that the lease at issue here was transferred to

  Plaintiffs’ sons is still a story Plaintiffs are sticking with, as discussed above, it is

  irrelevant to preserving their claims. Further, to the extent Plaintiffs actually seek

  documents to support the story that the lease was transferred to them before it was

  cancelled in Tanner’s name, the evidence already shows that the transfer request



  have advanced in this case, however, are something far different, as the stories concern facts of
  which Plaintiffs themselves should be more than fully aware and would not require any legal
  training to know. Plaintiffs’ failure to stick to one story, therefore, is telling.
  4Plaintiff Kealoha’s declaration also makes no logical or legal sense. Therein, Kealoha states

  that, after taking possession of the property subject to Tanner’s lease in 2014, Plaintiffs
  “immediately embarked upon the process of applying to DHHL to have the lease transferred from
  my brother Jacob Tanner to us and filled out all of the forms that were provided to us.” Kealoha
  Decl. at ¶ 13. Noticeably absent from this statement (or any other statement) is an indication that
  Tanner, the only person at the time legally capable of transferring his lease to Plaintiffs, was in any
  way involved in the “process of applying to DHHL….” Kealoha further states that, in 2016,
  representatives from DHHL informed her that the lease transfer had been “approved” and,
  subsequently, after Tanner decided he no longer wished to transfer the lease, DHHL advised that
  the lease transfer “would still be approved based upon our pending application.” Id. at ¶¶ 14, 16.
  Those statements together make no sense, however, given that, while, in 2016, Plaintiffs’ lease
  transfer request had been approved, subsequently, it was still considered pending and “would” be
  approved. Put another way, the transfer request could not be simultaneously approved and
  pending approval. Further, Kealoha offers no documents to support her bald assertions—no 2014
  transfer application, no transfer approval or other related communications from DHHL, and no
  correspondence from Tanner.

                                                     7
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 8 of 9                        PageID #: 361




  took place after the cancellation. See Dkt. No. 36-2. Moreover, as the Court has

  noted already in this case, see Dkt. Nos. 54, 57, Plaintiffs have had more than

  sufficient time, including in the years between the alleged stories taking place and

  the advent of 2020, to obtain the documents they now purportedly seek. See McRae

  v. United States, 812 F. App’x 505 (Mem.) (9th Cir. July 10, 2020) (stating that a

  “lack of diligence in discovery supports denial of request to continue summary

  judgment”) (citing Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of

  Fort Peck Reservation, 323 F.3d 767, 773-774 (9th Cir. 2003)).

         Finally, for the same reasons, the Court declines to grant leave to amend the

  Complaint because the evidence in this case shows that leave to amend would be

  futile. See AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951

  (9th Cir. 2006). 5

                                         CONCLUSION

         For the reasons set forth herein, the motion for judgment on the pleadings,

  Dkt. No. 45, converted by the Court to a motion for summary judgment, is



  5The  Court also rejects Plaintiffs’ procedural arguments for denying the converted motion. Dkt.
  No. 61 at 2-3. First, at the time the motion was filed, Plaintiffs were proceeding pro se.
  Therefore, there was no obligation for counsel to confer with Plaintiffs pursuant to Local Rule 7.8.
  See Local Rule 7.8 (providing that the “meet and confer” obligation does not apply to “matters in
  which at least one party is pro se….”). Second, although motions for summary judgment
  ordinarily must be accompanied by a concise statement of material facts, see Local Rule 56.1(a),
  here, the motion was originally filed as a motion for judgment on the pleadings, which has no such
  requirement. Therefore, absent instruction from this Court, Defendants were under no obligation
  to comply with Local Rule 56.1.

                                                   8
Case 1:19-cv-00274-DKW-WRP Document 68 Filed 10/30/20 Page 9 of 9       PageID #: 362




  GRANTED. The Clerk is instructed to enter final judgment in favor of all

  Defendants pursuant to this Order.

        IT IS SO ORDERED.

        DATED: October 30, 2020 at Honolulu, Hawai‘i.




                                         9
